Title: Enclosure: Executive Proceedings of the Northwest Territory, 25 April–29 June 1790
From: Sargent, Winthrop
To: 


            EnclosureExecutive Proceedings of the Northwest Territory April 25th. 1790.
            The Governor was pleased to issue the following Order, vizt. All the inhabitants are forbidden to entertain any Strangers, white, Indian  or negro, let them come from whatsoever place, without acquainting the Officer commanding the Troops of the names of such Strangers, and the place from whence they came. And every Stranger arriving at Cahokia, is ordered to present himself to the said Officer within two hours after his arrival, on pain of imprisonment.
            June 6th. 1790.
            The Governor, at Kaskaskias, was pleased to make the following Proclamation, vizt.
            The practice of selling spirituous liquors to the Indians in the Villages being attended with very ill consequences, it is expressly prohibited; and all and every person transgressing this order, will be liable to be tried and fined at the pleasure of the Court of Quarter sessions of the peace: And as it may be necessary that spirituous liquors should be vended in small quantities to white travellers and others; to prevent all danger of imposition and extortion, no person whomsoever shall sell in any of the Villages or their environs, spirituous liquors to any white person, traveller or inhabitant in any quantity less than one quart at one time, without obtaining a licence from the Governor, which licence shall not be granted but upon the recommendation of the Justices of the Peace, in their Court of Quarter Sessions, and on his or their giving security in the sum of two hundred dollars, to abide by all the regulations made by Law respecting retailers of spirituous liquors, and the orders of the said Court of Quarter Sessions in the premises in the mean time. And for every offence he or they shall be liable to prosecution by indictment and fine at the pleasure of the Court, and to the forfeiture of their bonds. Nor shall any person undertake or exercise the calling or Occupation of an Innholder or Tavernkeeper, without obtaining in the Same manner, and under the same restrictions and penalties, a licence for so doing.
            Proclamation.
            Whereas his Excellency Arthur St.Clair esqr. the Governor and Commander in Chief of this Territory, did by Proclamation given at Kaskaskias the 10th. instant, strictly prohibit all persons not citizens of the United States or the Territory, from hunting or killing any kind of game within the same, either for the flesh or skins, upon penalty not only of forfeiting the flesh and skins which they might acquire, but also prosecution and punishment as trespassers. And it appearing to me to be particularly essential to the interests of this Country, that an observance of the order and prohibition should be obtained, I do hereby call upon all civil and military Officers, who now are or hereafter may be appointed, to use their best endeavours for detecting and bringing to Justice every person who shall violate the same. And Whereas it appears to me to be expedient that Government should receive information of all characters, foreigners and others, coming into the Territory, I do hereby order and direct that every person arriving at this, or any of the military posts of the United States within the same, should present himself to the commanding Officer  of the Troops in two hours next after his arrival; and the Inhabitants are hereby forbidden to entertain such characters, whether whites, indians or negroes, without immediate information thereof to the said commanding Officers.
            Given under my hand and Seal at the town of Post Vincennes and County of Knox this 28th. day of June A.D. 1790, and of the Independence of the United States the Fourteenth.
            
              (signed) Winthrop Sargent.
            
            
              June 29th. 1790.
              It is to be considered as a standing Order hereafter, that no person enrolled in the Militia shall leave the Village or Stations for a longer absence than twenty four hours, without informing him (Major Hamtramck) or the commanding Officer for the time being, of their intention. And all intelligence or discoveries of Indians to be immediately reported.
              (signed) Winthrop Sargent.
            
          